DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
 
Information Disclosure Statement
	The information disclosure statement submitted on 06/04/2021 has been considered by the Examiner and made of record in the application file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,057,071. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims encompass the scopes of the instant claims.
Application: 17/339,487
U.S. Patent No. 11,057,071
1. A wireless communication apparatus for point-to-point wireless communication, the wireless communication apparatus comprising: a first outdoor enclosure configured to accommodate a first electronic circuit module for performing digital baseband signal processing; a second outdoor enclosure configured to accommodate a second electronic circuit module for performing RF (Radio Frequency) signal processing; and a first mounting bracket comprising a plate, a first stay member rising from one end of the plate, and a second stay member rising from the other end of the plate, wherein the first outdoor enclosure comprises a first receptacle configured to be connected to an external apparatus via a first communication cable, a second receptacle configured to be connected to the second outdoor enclosure via a second communication cable, and heat-dissipation fins, wherein the first outdoor enclosure is configured to protect the first electronic circuit module from ingress of at least one of water or dust, and the second outdoor enclosure is configured to protect the second electronic circuit module from ingress of at least one of water or dust, and wherein the first mounting bracket is configured to support the first outdoor enclosure using the first stay member and the second stay member, and to support the second outdoor enclosure between the plate and the first outdoor enclosure.
A wireless communication apparatus for point-to-point wireless communication, the wireless communication apparatus comprising: a first outdoor enclosure configured to accommodate a first electronic circuit module for performing digital baseband signal processing; a second outdoor enclosure configured to accommodate a second electronic circuit module including a signal circuit for performing RF (Radio Frequency) signal processing and for transmitting the RF signal to an antenna; and a first mounting bracket comprising a plate, a first stay member rising from one end of the plate, and a second stay member rising from the other end of the plate, wherein the first outdoor enclosure comprises a first receptacle configured to be connected to an external apparatus via a first communication cable, a second receptacle configured to be connected to [[a]] the second outdoor enclosure via a second communication cable, and heat- dissipation fins, wherein the first outdoor enclosure is configured to protect the first electronic circuit module from ingress of at least one of water or dust, and the second outdoor enclosure is configured to protect the second electronic circuit module from ingress of at least one of water or dust, and wherein the first mounting bracket is configured to support the first outdoor enclosure using the first stay member and the second stay member, and to support the second outdoor enclosure between the plate and the first outdoor enclosure.
2. The wireless communication apparatus of claim 1, wherein the wireless communication apparatus is configured to be supported to a poll or a wall using a second mounting bracket.
2. The wireless communication apparatus of claim 1, wherein the wireless communication apparatus is configured to be supported to a poll or a wall using a second mounting bracket.
3. The wireless communication apparatus of claim 2, wherein the first mounting bracket is configured to support the second mounting bracket.
3. The wireless communication apparatus of claim 2, wherein the first mounting bracket is configured to support the second mounting bracket.
4. The wireless communication apparatus of claim 1, wherein the first outdoor enclosure and the second outdoor enclosure each provides a degree of ingress protection of at least IP66 according to IEC 60529 defined by International Electro technical Commission (IEC).
4. The wireless communication apparatus of claim 1, wherein the first outdoor enclosure and the second outdoor enclosure each provides a degree of ingress protection of at least IP66 according to IEC 60529 defined by International Electro technical Commission (IEC).
5. The wireless communication apparatus of claim 1, wherein the first outdoor enclosure comprises a handle.
5. The wireless communication apparatus of claim 1, wherein the first outdoor enclosure comprises a handle.
6. The wireless communication apparatus of claim 1, wherein the first mounting bracket is configured to support the second outdoor enclosure to the plate.
6. The wireless communication apparatus of claim 1, wherein the first mounting bracket is configured to support the second outdoor enclosure to the plate.
7. The wireless communication apparatus of claim 1, wherein the first mounting bracket is configured to support the first outdoor enclosure so that the first outdoor enclosure and the second outdoor enclosure are adjacent.
7. The wireless communication apparatus of claim 1, wherein the first mounting bracket is configured to support the first outdoor enclosure so that the first outdoor enclosure and the second outdoor enclosure are adjacent.
8. The wireless communication apparatus of claim 1, wherein the first mounting bracket is configured to support the first outdoor enclosure in a manner such that the first outdoor enclosure is arranged next to the second outdoor enclosure.
8. The wireless communication apparatus of claim 1, wherein the first mounting bracket is configured to support the first outdoor enclosure in a manner such that the first outdoor enclosure is arranged next to the second outdoor enclosure.
9. The wireless communication apparatus of claim 1, wherein the first mounting bracket is configured to support the first outdoor enclosure with a space between the first outdoor enclosure and the second outdoor enclosure.
9. The wireless communication apparatus of claim 1, wherein the first mounting bracket is configured to support the first outdoor enclosure with a space between the first outdoor enclosure and the second outdoor enclosure.
10. A method of a wireless communication apparatus for point-to-point wireless communication, the method comprising: connecting a first outdoor enclosure to an external apparatus via a first communication cable; connecting the first outdoor enclosure to a second outdoor enclosure via a second communication cable; supporting, by a first mounting bracket, the first outdoor enclosure using a first stay member and a second stay member, the first mounting bracket comprising a plate, the first stay member rising from one end of the plate, and the second stay member rising from the other end of the plate; and supporting, by the first mounting bracket, the second outdoor enclosure between the plate and the first outdoor enclosure, wherein the first outdoor enclosure comprises heat-dissipation fins, accommodates a first electronic circuit module for performing digital baseband signal processing, and protects the first electronic circuit module from ingress of at least one of water or dust, and wherein the second outdoor enclosure accommodates a second electronic circuit module for performing RF (Radio Frequency) signal processing, and protects the second electronic circuit module from ingress of at least one of water or dust.
10. A method of a wireless communication apparatus for point-to-point wireless communication, the method comprising: connecting a first outdoor enclosure to an external apparatus via a first communication cable; connecting the first outdoor enclosure to a second outdoor enclosure via a second communication cable; supporting, by a first mounting bracket, the first outdoor enclosure using a first stay member and a second stay member, the first mounting bracket comprising a plate, the first stay member rising from one end of the plate, and the second stay member rising from the other end of the plate; and supporting, by the first mounting bracket, the second outdoor enclosure between the plate and the first outdoor enclosure, wherein the first outdoor enclosure comprises heat-dissipation fins, accommodates a first electronic circuit module for performing digital baseband signal processing, and protects the first electronic circuit module from ingress of at least one of water or dust, and wherein the second outdoor enclosure accommodates a second electronic circuit module including a signal circuit for performing RF (Radio Frequency) signal processing, and protects the second electronic circuit module from ingress of at least one of water or dust.
11. The method of claim 10, wherein the first mounting bracket supports the second outdoor enclosure between the plate and the first outdoor enclosure.
11. The method of claim 10, wherein the first mounting bracket supports the second outdoor enclosure between the plate and the first outdoor enclosure.
12. The method of claim 10, further comprising supporting the wireless communication apparatus on a poll or a wall by using a second mounting bracket.
12. The method of claim 10, further comprising supporting the wireless communication apparatus on a poll or a wall by using a second mounting bracket.
13. The method of claim 12, wherein the first mounting bracket supports the second mounting bracket.
13. The method of claim 12, wherein the first mounting bracket supports the second mounting bracket.
14. The method of claim 10, wherein the first mounting bracket supports the second outdoor enclosure to the plate.
14. The method of claim 10, wherein the first mounting bracket supports the second outdoor enclosure to the plate.
15. The method of claim 10, wherein the first mounting bracket supports the first outdoor enclosure in a manner such that a surface of the first outdoor enclosure faces toward a surface of the second outdoor enclosure.
15. The method of claim 10, wherein the first mounting bracket supports the first outdoor enclosure in a manner such that a surface of the first outdoor enclosure faces toward a surface of the second outdoor enclosure.
16. The method of claim 10, wherein the first mounting bracket supports the first outdoor enclosure in a manner such that the first outdoor enclosure is arranged next to the second outdoor enclosure.
16. The method of claim 10, wherein the first mounting bracket supports the first outdoor enclosure in a manner such that the first outdoor enclosure is arranged next to the second outdoor enclosure.
17. The method of claim 10, wherein the first mounting bracket supports the first outdoor enclosure so that the first outdoor enclosure and the second outdoor enclosure are adjacent.
17. The method of claim 10, wherein the first mounting bracket supports the first outdoor enclosure so that the first outdoor enclosure and the second outdoor enclosure are adjacent.




Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645